 

This Note, and the securities issuable upon the conversion of this Note, have
not been registered under the Securities Act of 1933, as amended (the "Act") or
applicable state law and may not be sold, transferred or otherwise disposed of
unless registered under the Act and any applicable state act or unless the
Company receives an opinion from counsel for the holder and is satisfied that
this Note and the underlying securities may be transferred without registration
under the Act.

 

 

CONVERTIBLE PROMISSORY NOTE – $0.05 CONVERSION

 

 

Date: February 13, 2017



FOR VALUE RECEIVED, GREENESTONE HEALTHCARE COPORATION, a Colorado corporation
(the "Company"), (GRST) hereby promises to pay to the order of Lewis Maffeo or
any subsequent holder of this Note (the "Payee"), at 899 Jeffery Street, Unit
114, Boca Raton, Florida 33487 or at such other place as may be designated by
the Payee from time to time by notice to the Company, the principal sum of
$250,000.00 (two hundred and fifty thousand dollars). Such principal may be
converted into Greenestone Healthcare Corporation common stock at the Conversion
Price as described in Section 4(b) below. Such principal shall be paid in
accordance with the terms of Section 1 below, to such account, as the Payee
shall direct.

 

1.        PAYMENTS.

 

(a)       The unpaid principal amount and any unpaid interest amount of this
Note may be converted into Rule 144 Restricted Common Stock of the Company as
provided herein on or before (the “Maturity Date”) at the option of the holder.

 

(b)       Interest on the unpaid principal balance of this Note at the rate of
ZERO percent (0%) per annum shall accrue from the date hereof and will be
payable to the Payee in monthly payments of $0.00, payable at the end of each
month and will be paid by check or bank deposit, as directed by the note holder.

 

(c)       In the event that any payment of principal and/or interest hereunder
becomes due and payable on a Saturday, Sunday or other day on which commercial
banks in the Province of Ontario are authorized or required by law to close,
then the maturity thereof shall be extended to the next succeeding “Business
Day” (defined as any days on which national banks in Canada are open for
business); and during any such extension, interest on principal amounts payable
shall accrue and be payable at the applicable rate.

 



2.        RANKING OF NOTE.

 

Subject at all times to the subordination provisions set forth in Section 9
hereof, this Note shall constitute Senior Securities of Greenstone Healthcare
Corporation and, except as provided below, shall be senior to other indebtedness
for money borrowed by the Company which, by its terms shall be made expressly
subject and subordinated to this Note.

 



3.        PREPAYMENT OF NOTE.

 





The note shall come due twenty-four (24) months from the date above and shall
bear a ZERO (0%) interest rate. The Company shall have the right to prepay the
indebtedness created herein at any time prior to the maturity of the Note,
subject only to the Payees option to convert the Note into equity in the Company
as described in paragraph 4 below.



 

4.        CONVERSION.

 

The holders of the Notes shall have the following conversion rights (the
"Conversion Rights"):

 

(a)       Voluntary Conversion. At any time or from time to time after the
Issuance Date, the holder of this Note may elect to convert up to one hundred
(100%) percent of the original principal amount of this Note outstanding
together with any accrued and unpaid interest, into shares of Common Stock of
the Company at the Conversion Price, by written notice given to the Company in
accordance with the provisions of Section 4(g) hereof (the “Conversion Notice”).
Such right of Conversion shall be effected by the surrender of this Note to the
Company for conversion at any time during normal business hours at the office of
the Company, accompanied (i) by the Conversion Notice, (ii) if so required by
the Company, by instruments of transfer, in a form satisfactory to the Company,
duly executed by the registered holder or by his duly authorized attorney and
(iii) transfer tax stamps or funds therefore, if required pursuant to Section
4(f) herein.

 

 



1

 

 



(b)        Conversion Price. Subject to adjustment from time to time as provided
in Section 4(d) below, the term “Conversion Price" shall mean US$0.05 per share
of Common Stock and the rate of exchange for CDN dollar denominated notes shall
be determined on the date of conversion.

 

(i) Adjustments for Stock Splits and Combinations. If the Company shall at any
time or from time to time after the Issuance Date, effect a stock split of the
outstanding Common Stock, the Conversion Price in effect immediately prior to
the stock split shall be proportionately decreased. If the Company shall at any
time or from time to time after the Issuance Date, combine the outstanding
shares of Common Stock, the Conversion Price in effect immediately prior to the
combination shall be proportionately increased. Any adjustments under this
Section 4(c)(i) shall be effective at the close of business on the date the
stock split or combination occurs.

 

(ii) Adjustments for Certain Dividends and Distributions. If the Company shall
at any time or from time after the Issuance Date, make or issue or set a record
date for the determination of holders of Common Stock entitled to receive a
dividend or other distribution payable in shares of Common Stock, then, and in
each event, the Conversion Price in effect immediately prior to such event shall
be decreased as of the time of such issuance or, in the event such a record date
shall have been fixed, as of the close of business on such record date, by
multiplying the Conversion Price then in effect by a fraction;

 

(A) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date; and

 

(B) the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution.

 

(iii) Adjustments for Other Dividends and Distributions. If the Company shall at
any time or from time to time after the Issuance Date, make or issue or set a
record date for the determination of holders of Common Stock entitled to receive
a dividend or other distribution payable in other than shares of Common Stock,
then, and in each event, an appropriate revision to the Conversion Price shall
be made and provision shall be made (by adjustments of the Conversion Price or
otherwise) so that the holder of this Note shall receive upon conversions
thereof, in addition to the number of shares of Common Stock receivable thereon,
the number of securities of the Company which they would have received had this
Note been converted into Common Stock on the date of such event and had
thereafter, during the period from the date of such event to and including the
Conversion Date, retained such securities (together with any distributions
payable thereon during such period), giving application to all adjustments
called for during such period under this Section 4(c)(iii) with respect to the
rights of the holders of the Note.

 

(iv) Adjustments for Reclassification, Exchange, or Substitution. If the Common
Stock issuable upon conversion of this Note at any time or from time to time
after the Issuance Date shall be changed into the same or a different number of
shares of any class or classes of stock, whether by reclassification, exchange,
substitution or otherwise (other than by way of a stock split or combination of
shares or stock dividends provided for in Sections 4(c)(i), (ii) and (iii), or a
reorganization, merger, consolidation, or sale of assets provided for in Section
4(c)(v)), then, and in each event, an appropriate revision to the Conversion
Price shall by made and provisions shall be made (by adjustments of the
Conversion Price of otherwise) so that the holder of this Note shall have the
right thereafter to convert such Note into the kind and amount of shares of
stock and other securities receivable upon such reclassification, exchange,
substitution or other change, by holders of the number of shares of Common Stock
into which such Note might have been converted immediately prior to such
reclassification, exchange, substitution or other change, all subject to further
adjustment as provided herein.

 

 



2

 

 



(v) Adjustments for Reorganization, Merger, Consolidation, or Sales of Assets.
If at any time or from time to time after the Issuance Date there shall be a
capital reorganization of the Company (other than by way of a stock split or
combination of shares or stock dividends or distributions provided for in
Section 4(c)(i), (ii) and (iii), or a reclassification, exchange or substitution
of shares provided for in Section 4(c)(iv)), or a merger or consolidation of the
Company with or into another corporation, or the sale of all or substantially
all of the Company's properties or assets to any other person, then as a part of
such reorganization, merger, consolidation, or sale, an appropriate revision to
the Conversion Price shall be made and provision shall be made (by adjustments
of the Conversion Price or otherwise) so that the holder of this Note shall have
the right thereafter to convert this Note into the kind and amount of shares of
stock and other securities or property of the Company or any successor
corporation resulting from such reorganization, merger, consolidation, or sale,
to which a holder of Common Stock deliverable upon conversion of such shares
would have been entitled upon such reorganization, merger, consolidation, or
sale. In any such case, appropriate adjustment shall be made in the application
of the provisions of this Section 4(c)(v) with respect to the rights of the
holders of this Note after the reorganization, merger, consolidation, or sale to
the end that the provisions of this Section 4(c)(v) (including any adjustment in
the Conversion Price then in effect and the number of shares of stock or other
securities deliverable upon conversion of this Note) shall be applied after that
event in as nearly an equivalent manner as may be practicable.

  



(c)       No Impediment. The Company shall not, by amendment of its Certificate
of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but will at all
times in good faith, assist in the carrying out of all the provisions of this
Section 4 and in the taking of all such action as may be necessary or
appropriate in order to protect the conversion rights of the holders of the Note
set forth in this Section 4 against impairment.

 

(d)       Certificate as to Adjustments. Upon occurrence of each adjustment or
readjustment of the Conversion Price or number of shares of Common Stock
issuable upon conversion of the Note pursuant to this Section 4, the Company at
its expense, shall promptly compute such adjustment or readjustment in
accordance with the terms hereof and furnish notice to the holder of this Note,
a certificate setting forth such adjustment and readjustment, showing in detail
the facts upon which such adjustment or readjustment is based. The Company
shall, upon written request of the holder of this Note, at any time, furnish or
cause to be furnished to such holder a like certificate setting forth such
adjustments and readjustments, the applicable Conversion Price in effect at the
time and the number of shares of Common Stock and the amount, if any, of other
securities or property which at the time would be received upon the conversion
of such Note. Notwithstanding the foregoing, the Company shall not be obligated
to deliver a certificate unless such certificate would reflect an increase or
decrease of at least one percent (1%) of such adjusted amount.

 

(e)       Issue Taxes. The Company shall pay any and all issue and other taxes,
excluding federal, state or local income taxes, that may be payable in respect
of any issue or delivery of shares of Common Stock on conversion of this Note
pursuant hereto; provided, however, that the Company shall not be obligated to
pay any transfer taxes resulting from any transfer requested by any holder in
connection with any such conversion.

 

(f)        Notices and Delivery of Shares. All notices and other communications
hereunder shall be in writing and shall be deemed given (i) on the same date, if
delivered personally or by facsimile by not later than 5:00 p.m. EST time
(provided, that a copy of such facsimile shall be simultaneously sent to 5734
Yonge Street, Suite 300, Toronto, Ontario M2M 4E7 416-222-1932 or (ii) three
business days following being mailed by certified or registered mail, postage
prepaid, return-receipt requested, addressed to the party in accordance with
Section 7 hereof. Not later than seven (7) Business Days following receipt of
notice of conversion as provided herein (the “Delivery Date”), the Company shall
deliver to the holders of this Note, against delivery of this Note surrendered
for conversion, certificates evidencing all shares of Common Stock into which
this Note shall be converted.

 

 



3

 

 





(g)        Fractional Shares. No fractional shares of Common Stock shall be
issued upon conversion of the Note. In lieu of any fractional shares to which
the holder would otherwise be entitled, the Company shall pay cash equal to the
product of such fraction multiplied by the Conversion Price of one share of the
Company's Common Stock on the applicable Conversion Date.

 

(h)       Reservation of Common Stock. The Company shall at all times reserve
and keep available, out of its authorized but un-issued shares of Common Stock,
solely for the purpose of effecting the conversion of the Note, the full number
of shares deliverable upon conversion of all the Note from time to time
outstanding. The Company shall, from time to time in accordance with the
Colorado General Corporations Law, as amended, increase the authorized number of
shares of Common Stock if at any time the un-issued number of authorized shares
shall not be sufficient to permit the conversion of all of the Note at the time
outstanding. In such connection, the Company shall hold a special meeting of
stockholders not later than 180 days after any date in which the Company shall
have insufficient shares of Common Stock so reserved for the purpose of
authorizing additional shares of Common Stock.

 

(i)       Retirement of Note. Conversion of this Note shall be deemed to have
been effected on the applicable Conversion Date. The converting holder shall be
deemed to have become a stockholder of record of the Common Stock on the
applicable Conversion Date. Upon conversion of only a portion of this Note, the
Company shall issue and deliver to such holder, at the expense of the Company,
against receipt of the original Note delivered for partial cancellation, a new
Note representing the unconverted portion of this Note so surrendered and Common
Stock equal to the portion converted.

 



(j)       Regulatory Compliance.

 

(i) If any shares of Common Stock to be reserved for the purpose of conversion
of this Note require registration or listing with or approval of any government
authority, stock exchange or other regulatory body under any federal or state
law or regulation or otherwise before such shares may be validly issued or
delivered upon conversion, the Company shall, at its sole cost and expense, in
good faith and as expeditiously as possible, endeavor to secure such
registration, listing or approval, as the case may be.

 

(ii) The shares of Common Stock issuable upon the election to convert shall be
Rule 144 restricted shares (the "Restricted Securities").

(iii) The holder of such shares shall have the following registration rights:

 



(A) Neither this Note nor the Shares underlying it have been registered under
the Securities Act of 1933, as amended (the "Act"). The Company has no intention
of and has no obligation to register this Note nor the underlying Shares. Unless
and until registered under the Act, this Note and all replacement Notes shall
bear the following legend:

 

This Note, and the securities issuable upon the conversion of this Note, have
not been registered under the Securities Act of 1933, as amended (the "Act") or
applicable state law and may not be sold, transferred or otherwise disposed of
unless registered under the Act and any applicable state act or unless the
Company is satisfied that this Note and the underling securities may be
transferred without registration under the Act.

 

(B)       This offering is being conducted pursuant to Section 4(a)(2) of the
Securities Act of 1933, as amended (the "Act"), and Rule 506 of Regulation D
promulgated thereunder ("Rule 506") or other applicable provisions and the
shares issuable upon conversion of this Note shall be Rule 144 restricted
shares.

 



5.        EVENTS OF DEFAULT.

 

The occurrence and continuance of any one or more of the following events is
herein referred to as an Event of Default:

 

(a)        If the Company shall default in converting the applicable principal
amount of this Note into Common Stock and delivering stock certificates in
respect of such conversion within thirty (30) Business Days from the Company's
receipt of the applicable notice of conversion pursuant to the provisions
hereof, whether on the Maturity Date or otherwise; or

 

 



4

 

 



(b)        If the Company shall not, at the time of receipt of a Conversion
Notice hereunder, have a sufficient number of authorized and un-issued shares of
its Common Stock available for issuance to the holder of this Note upon
conversion of all or any portion of this Note in accordance with the terms
hereof, and such default shall not have been remedied within one hundred eighty
(180) calendar days from the date of such Conversion Notice; or

 

(c)        If the Company shall default in the performance of or compliance with
any of its material covenants or agreements contained herein and such default
shall not have been remedied within thirty (30) calendar days after written
notice thereof shall have been delivered to the Company by the holder of this
Note in accordance with the notice provisions herein; or

 

(d)        If any representation or warranty made in writing by or on behalf of
the Company in connection with the transactions contemplated hereby shall prove
to have been false or incorrect in any material respect on the date as of which
made; or

 

(e)       If the Company or any of its “Significant Subsidiaries” (as defined
herein) shall make an assignment for the benefit of creditors, or shall admit in
writing its inability to pay its debts as they become due, or shall file a
voluntary petition in bankruptcy or shall have an order for relief under the
Bankruptcy Act granted against it or them, or shall be adjudicated a bankrupt or
insolvent, or shall file any petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, or
shall file any answer admitting or not contesting the material allegations of a
petition filed against the Company or any of its Significant Subsidiaries in any
such proceeding, or shall seek or consent to or acquiesce in the appointment of
any trustee, custodian, receiver or liquidator of the Company or of all or any
substantial part of the properties of the Company or any of its Significant
Subsidiaries, or the Company or its directors shall take any action looking to
the dissolution or liquidation of the Company or any of its Significant
Subsidiaries. For purposes of this Section 5(f), the term Significant Subsidiary
shall mean and include any other person, firm or corporation (i) more than 50%
of the common stock or equity interests of which are owned of record by the
Company or any Subsidiary of the Company, and (ii) the net income before taxes
or total assets of which represent more than 15% of the consolidated net income
before taxes or consolidated assets of the Company and all of its Subsidiaries;
or

 



(g)        If, within sixty (60) days after the commencement of any proceeding
against the Company or any Significant Subsidiary seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, such proceeding
shall not have been dismissed, or if, within sixty (60) days after the
appointment, without the consent or acquiescence of the Company or any
Significant Subsidiary, of any trustee, receiver or liquidator of the Company or
any Significant Subsidiary or of all or any substantial part of the properties
of the Company or any Significant Subsidiary, such appointment shall not have
been vacated. 

 

6.        REMEDIES ON DEFAULT; ACCELERATION.

 

Upon the occurrence and during the continuance of an Event of Default, the
entire unpaid balance of principal and accrued interest on this Note may be
accelerated and declared to be immediately due and payable by the holder in Rule
144 Restricted Shares of the Company’s Common Stock. Unless waived by the
written consent of the holder, such holder may proceed to protect and enforce
its rights by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein, or for
an injunction against a violation of any of the terms hereof, or in aid of the
exercise of any power granted hereby or by law. Upon the occurrence of an Event
of Default, the Company agrees to pay to the holder of this Note such further
amount as shall be sufficient to cover the cost and expense of collection,
including, without limitation, reasonable attorneys' fees and expenses. No
course of dealing and no delay on the part of the holder of this Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder's rights, powers and remedies. No right, power
or remedy conferred hereby upon the holder hereof shall be exclusive of any
other right, power or remedy referred to herein nor now or hereafter available
at law, in equity, by statute or otherwise.

 

7.        NOTICES.

 

All notices, requests, demands or other communications hereunder shall be in
writing and personally addressed or sent by telecopy or by registered or
certified mail, return receipt requested, postage pre-paid, addressed or
telescoped as follows or to such other address or telecopy number of which
notice has been given pursuant hereto:

 

 



5

 

 



If to the Company: Greenestone Healthcare Corporation

5734 Yonge Street

Suite 300

Toronto, Ontario

M2M 4E7

Fax 416 222 1932

 

8.        GOVERNING LAW.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the Province of Ontario and the State of Colorado, without
giving effect to conflict of law principles.

 

9.        SUBORDINATION TO SENIOR DEBT.

 

(a)        Payment of the principal of and interest on this Note is
subordinated, to the extent and in the manner provided herein, to the prior
payment of all indebtedness of the Company and the Cranberry Cove Holdings Ltd.
subsidiary of the Company, for money borrowed or other obligations which is now
or may hereafter be owed (collectively, “Senior Debt”) to any bank, commercial
finance company, private mortgage lender, factor, insurance company or other
institution the lending activities of which are regulated by law (individually,
a "Senior Lender” and collectively, "Senior Lenders”), and the purchase money
mortgage in the amount of $3,000,000.00 owed by Seastone Delray Healthcare LLC,
secured by liens on any of the assets and properties of the Company and/or any
of its Subsidiaries (individually and collectively, an "Institutional
Borrower”).

 



(b)        Upon any payment or distribution of assets or securities of the
Institutional Borrower, as the case may be, of any kind or character, whether in
cash, property or securities, upon any dissolution or winding up or total or
partial liquidation or reorganization of the Institutional Borrower, whether
voluntary or involuntary or in bankruptcy, insolvency, receivership or other
proceedings, all amounts payable under Senior Debt shall first be paid in full
in cash, or payment provided for in cash or cash equivalents, before the holder
hereof shall be entitled to receive any payment on account of principal of or
interest on this Note. Before any payment may be made by the Institutional
Borrower of the principal of or interest on this Note upon any such dissolution
or winding up or liquidation or reorganization, any payment or distribution of
assets or securities of the Institutional Borrower of any kind of character,
whether in cash, property or securities, to which the holder hereof would be
entitled, except for the provisions of this Section 9, shall be made by the
Institutional Borrower or by any receiver, trustee in bankruptcy, liquidating
trustee, agent or other person making such payment or distribution, directly to
the holders of Senior Debt or their representatives to the extent necessary to
pay all such Senior Debt in full after giving effect to any concurrent payment
or distribution to the holders of such Senior Debt.

 

(c)        Upon the happening of any default in payment of the principal of or
interest on any Senior Debt, then, unless and until such default shall have been
cured or waived or shall have ceased to exist, no direct or indirect payment in
cash, property or securities, by set-off or otherwise, shall be made or agreed
to be made by the Institutional Borrower on account of the principal of or
interest on this Note.

 

(d)        Upon the happening of an event of default (other than under
circumstances when the terms of Section 9(c) above are applicable) with respect
to any Senior Debt pursuant to which the holder thereof is entitled under the
terms of such Senior Debt to accelerate the maturity thereof, and upon written
notice thereof given to each of the Institutional Borrower and the holder of
this Note by such holder of Senior Debt (“Payment Notice”), then, unless and
until such event of default shall have been cured or waived or shall have ceased
to exist, no action shall or may be taken for collection of any amounts under
this Note, and no direct or indirect payment in cash, property or securities, by
set-off or otherwise, shall be made or agreed to be made by the Institutional
Borrower an account of the principal of or interest on this Note until such
Senior Debt has been paid in full accordance with its terms.

 

(e)        In the event that, notwithstanding the provisions of this Section 9,
any payment shall be made on account of the principal of or interest on this
Note in contravention of such provisions, then such payment shall be held for
the benefit of, and shall be paid over and delivered to, the holders of such
Senior Debt remaining unpaid to the extent necessary to pay in full in cash or
cash equivalents the principal of and interest on such Senior Debt in accordance
with its terms after giving effect to any concurrent payment or distribution to
the holders of such Senior Debt.

 

 



6

 

 



(f)        Nothing contained in this Section 9 shall:

 

(i) impair the conversion rights of the holder hereof referred to in Section 4
above,

(ii) impair, as between the Company and the holder of this Note, the obligation
of the Company, which is absolute and unconditional, to pay to the holder hereof
principal and interest as the same shall become due and payable, or

 

(iii) prevent the holder hereof from exercising all rights, powers, and remedies
otherwise provided herein or by applicable law, all subject to the express
limitations provided herein.

(g)        Upon the occurrence of an Event of Default, if any Senior Debt shall
then be outstanding, no acceleration of the maturity of this Note shall be
effective until the earlier of (i) ten (10) days shall have passed following the
date of delivery to the Institutional Borrower by a Senior Lender(s) of written
notice of acceleration of any Senior Debt, or (ii) the maturity of any then
outstanding Senior Debt shall have been accelerated by reason of a default
hereon. The Company may pay the holder hereof any defaulted payment and all
other amounts due following any such acceleration of the maturity of this Note
if this Section 9 would not prohibit such payment to be made at that time.

 



(h)        Upon payment in full of all Senior Debt, the Payee of this Note shall
be subrogated to the rights of the holder or holders of Senior Debt to receive
all payments or distributions applicable on such Senior Debt to the extent of
the prior application thereto of moneys or other assets which would have been
received in respect of this Note, but for these subordination provisions, until
the principal of, and interest on, this Note shall have been paid in full.

 

(i)        The Payee, by accepting this Note:

 

(i) shall be bound by all of the foregoing subordination provisions;

 

(ii) agrees expressly for the benefit of the present and future holders of
Senior Debt that this Note is subject to the foregoing subordination provisions;

 

(iii) authorizes such persons as shall be designated by all holders of Senior
Debt at any given time, on his or its benefit to execute and deliver such
agreements, assignments, proofs of claim and other documents appropriate to
effectuate the foregoing subordination provisions; and

 

(iv) hereby appoints the person so designated his or its attorney-in-fact for
such purpose.

 

(j)        The foregoing subordination provisions shall be for the benefit of
all holders of Senior Debt from time to time outstanding, and each of such
holders may proceed to enforce such provisions either directly against the
holder hereof or in any other manner provided by law.

 

10.        PERMITTED PAYMENTS.

 

Notwithstanding the provisions of Section 9 of this Note, and provided that no
default or event of default (or event which, with the passage of time or giving
of notice or both) has occurred, will occur as a result of the "Permitted
Payment" (herein defined), or will occur with the passage of time or giving of
notice or both, under any document or instrument evidencing such Senior Debt,
the Company may pay to the Payee, and the Payee may accept from the Company, the
principal payments of, and/or interest payments on, the outstanding principal
amount of this Note when due on an un-accelerated basis (herein, "Permitted
Payments"); it being understood and agreed by the Payee by accepting this Note
that neither:

 

 



7

 

 



(a)        the payment terms set forth in Section l of this Note;

 

(b)        the subordination provisions contained in Section 9 of this Note, nor

 

(c)        the provisions of this Section 10 of this Note may be modified or
amended without the prior written consent of each and every holder of Senior
Debt.

 

11.       SUCCESSORS AND ASSIGNS.

 

This Note shall be binding upon and inure to the benefit of the Company and the
holder hereof and their respective successors and permitted assigns; provided,
however, that the Company may not transfer or assign any of its rights or
obligations hereunder without the prior written consent of the holder hereof;
and provided, further, that transfer or assignment by the holder is in
accordance with the rules governing Restricted Securities.

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed by its duly
authorized officers as of the date first set forth above.

 

Greenestone Healthcare Corporation

 

By: Shawn E. Leon

 

 ________________________________

President





 



8

 

